Citation Nr: 1030049	
Decision Date: 08/11/10    Archive Date: 08/24/10

DOCKET NO.  05-22 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, 
New Mexico


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. § 1151 for the cause 
of the Veteran's death.  


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran served on active duty from August 1944 to May 1946.  
He died in June 2001.  The appellant is the Veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In April 2007, 
the appellant and her daughter testified at a Board hearing held 
at the RO.  

The appellant's claim was initially presented to the Board in 
August 2007, at which time it was remanded for additional 
development.  The required development has been completed and 
this case is appropriately before the Board.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent evidence of record indicates the Veteran sustained 
a mild myocardial injury as the result of his February 1999 VA 
hospitalization.  This injury, however, did not cause or 
accelerate his death in June 2001.  


CONCLUSION OF LAW

The criteria for entitlement to dependency and indemnity 
compensation (DIC) benefits under 38 U.S.C.A. § 1151 for the 
cause of the Veteran's death are not met.  38 U.S.C.A. §§ 1151, 
1310, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.310, 3.361 
(2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.326(a) (2009).  For the reasons to be discussed 
below, the Board finds that VA has satisfied its duties to the 
appellant under the VCAA.  A VCAA notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements 
apply to all five elements of a service connection claim (1) 
veteran status; (2) existence of disability; (3) connection 
between service and the disability; (4) degree of disability; and 
(5) effective date of benefits where a claim is granted.  Dingess 
v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the appellant in the 
development of her claim, has notified her of the information and 
evidence necessary to substantiate the claim, and has fully 
disclosed VA's duties to assist her.  In August 2003, August 
2007, and April 2010 letters, the appellant was notified of the 
information and evidence needed to substantiate and complete the 
claim on appeal.  Additionally, the August 2007 letter provided 
her with the general criteria for the assignment of an effective 
date and initial rating.  Id.  

The Board notes that, in the present case, initial notice was 
issued prior to the May 2004 adverse determination on appeal; 
thus, no timing issue exists with regard to the notice provided 
the claimant.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Even 
assuming the original notice provided the appellant in 2004 was 
incomplete, VA rectified any timing error in providing notice to 
the appellant and subsequently readjudicating her claim on 
several occasions, most recently in May 2010.  Id; see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance 
of a fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).  

The Board further finds that VA has complied with the duty to 
assist by aiding the appellant in obtaining evidence.  It appears 
that all known and available records relevant to the issue on 
appeal have been obtained and are associated with the Veteran's 
claims files.  The RO has obtained the Veteran's service 
treatment records, as well as VA and non-VA medical records.  The 
appellant has also been afforded a VA medical opinion in April 
2010.  The Board notes that the VA medical report contains 
sufficiently specific clinical findings and informed discussion 
of the pertinent history and clinical features of the disability 
on appeal and is adequate for purposes of this appeal.  The Board 
is not aware, and the appellant has not suggested the existence 
of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the appellant has 
not been prejudiced by any failure of VA in its duties to notify 
and assist her, and that any such violations could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004).  In any event, the appellant has neither alleged nor 
demonstrated any prejudice with regard to the content or timing 
of VA's notices or other development.  See Shinseki v. Sanders, 
129 U.S. 1696 (2009) (reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and clarifying 
that the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the agency's 
determination).  Thus, adjudication of her claim at this time is 
warranted.  

The appellant, the Veteran's surviving spouse, seeks dependency 
and indemnity compensation benefits under 38 U.S.C.A. § 1151 for 
the cause of the Veteran's death.  Generally, to establish 
entitlement to DIC benefits, to include those based on the cause 
of a veteran's death, the evidence must show that the disease 
which caused death was incurred in or aggravated by service or 
that a service-connected disability caused or contributed 
substantially or materially to cause death.  38 U.S.C.A. § 1310.  

In the present case, the appellant contends service connection 
for the cause of the Veteran's death is warranted under 
38 U.S.C.A. § 1151.  38 U.S.C.A. § 1151 provides compensation 
shall be awarded for a qualifying additional disability or death 
of a Veteran in the same manner as if such additional disability 
or death were service connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
death if it was not the result of the Veteran's willful 
misconduct and was caused by hospital care, medical or surgical 
treatment, or examination furnished the Veteran by VA under any 
law administered by the Secretary, and the proximate cause of the 
disability or death was (A) carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault on 
the part of the Department in furnishing the hospital care, 
medical or surgical treatment, or examination; or (B) an event 
not reasonably foreseeable.  38 U.S.C.A. § 1151.  

During the pendency of this appeal, 38 C.F.R. § 3.361 was 
promulgated for claims filed on or after October 1, 1997, to 
include the present claim, received in June 2003.  See 69 Fed. 
Reg. 46,426 (Aug. 3, 2004) (codified as amended at 38 C.F.R. 
§ 3.361).  

In determining whether a veteran has an additional disability, VA 
compares the veteran's condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon which 
the claim is based to the veteran's condition after such care or 
treatment.  38 C.F.R. § 3.361(b).  To establish causation, the 
evidence must show that the hospital care or medical or surgical 
treatment resulted in the veteran's additional disability.  
Merely showing that a veteran received care or treatment and that 
the veteran has an additional disability does not establish 
cause.  38 C.F.R. § 3.361(c)(1).  

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing hospital care, medical or surgical treatment, or 
examination proximately caused a veteran's additional disability 
or death, it must be shown that the hospital care or medical or 
surgical treatment caused the veteran's additional disability or 
death; and (i) VA failed to exercise the degree of care that 
would be expected of a reasonable health care provider; or (ii) 
VA furnished the hospital care or medical or surgical treatment 
without the veteran's informed consent.  Determinations of 
whether there was informed consent involve consideration of 
whether the health care providers substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1).  

Whether the proximate cause of a veteran's additional disability 
or death was an event not reasonably foreseeable is in each claim 
to be determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a reasonable 
health care provider would not have considered to be an ordinary 
risk of the treatment provided.  In determining whether an event 
was reasonably foreseeable, VA will consider whether the risk of 
that event was the type of risk that a reasonable health care 
provider would have disclosed in connection with the informed 
consent procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 
3.361(d)(2).  

Informed consent is the freely given consent that follows a 
careful explanation by the practitioner to the patient or the 
patient's surrogate of the proposed diagnostic or therapeutic 
procedure or course of treatment.  The practitioner, who has 
primary responsibility for the patient or who will perform the 
particular procedure or provide the treatment, must explain in 
language understandable to the patient or surrogate the nature of 
a proposed procedure or treatment; the expected benefits; 
reasonably foreseeable associated risks, complications or side 
effects; reasonable and available alternatives; and anticipated 
results if nothing is done.  38 C.F.R. § 17.32(c).  

The appellant contends that VA administration of medication to 
the Veteran during his VA hospitalization from February 1999 to 
March 1999 aggravated his congestive heart failure, which she 
contends eventually caused or contributed to his death in June 
2001.  She asserts that other patients and the Veteran himself 
told her during the hospitalization that he had been given 
medication meant for another veteran with the same name.  She 
also states that after hospital discharge, when she accompanied 
the Veteran on a follow-up outpatient visit, she and the Veteran 
talked with his VA physician who said he was aware that the 
Veteran had been given the wrong medication.  

VA medical records establish that the Veteran was admitted to the 
vascular surgery service at the Albuquerque VA medical center on 
February 26, 1999, for a right lower extremity cellulitis and leg 
ulcer.  Hospital records note the Veteran's past medical history 
included coronary artery disease, status post myocardial 
infarction in 1968, two-vessel bypass graft in 1973, five-vessel 
bypass graft in 1978, and echocardiogram in 1998 with an ejection 
fraction of 20 percent as well as evidence of anterior inferior 
infarcts and ischemic cardiomyopathy.  His past medical history 
was also noted to include hypertension, peripheral vascular 
disease, chronic renal insufficiency, history of deep vein 
thrombosis, history of dyslipidemia, history of stasis ulcer and 
cellulitis, insulin-dependent diabetes type 2, cerebrovascular 
accidents times two without residual effect, and atrial 
fibrillation/atrial flutter.  

In the report of history and physical examination on admission to 
the VA hospital on February 26, 1999, quinine sulfate, 325 mg, 
and digoxin, 0.125 mg. were among his current medications.  It 
was noted that he had been seen in the vascular clinic that day 
with a right calf ulcer, cellulitis, and edema.  He was reported 
to be afebrile, and it was noted that he also complained of 
bilateral leg pain at rest that was unchanged.  Hospital 
medication records show that the Veteran was administered quinine 
sulfate, 325 mg, at 9 pm on February 26, 1999, and a cardiology 
consultation report shows that the Veteran stated that after 
receiving the quinine, he had the onset of left-sided chest pain.  
In addition, the Veteran was noted to have increasing shortness 
of breath and increasing crackles, bilateral lower extremity 
edema and significantly elevated jugular venous pressure.  He was 
transferred to the coronary care step-down unit, and chest X-ray 
showed the Veteran to be in florid heart failure.  He was started 
on intravenous Lasix, lisinopril was increased, and digoxin was 
continued.  The medication record and progress notes also show 
that quinine was discontinued.  The Veteran was started on a 
nitroglycerin paste, which was changed to a patch, and he was 
started on aspirin.  During hospitalization, the Veteran was 
given intravenous Ativan and Haldol for agitation.  The diagnoses 
reported on the hospital discharge summary were congestive heart 
failure, vascular stasis ulcer, peripheral vascular disease, and 
insulin-dependent diabetes.  

Pursuant to the Board's August 2007 remand order, an April 2010 
VA medical opinion was afforded the appellant.  The reviewer, a 
VA physician, reviewed the Veteran's claims file and discussed 
the pertinent medical history.  He noted the Veteran's prior 
cardiovascular disease, beginning with a diagnosis of 
hypertension in 1948, followed by several episodes of 
hospitalization for chest pain beginning in 1965.  The Veteran 
was diagnosed with coronary artery disease, confirmed by 
angiogram, in 1970, and underwent coronary artery bypass graft in 
1972.  The Veteran continued to have cardiovascular complications 
thereafter, including a second coronary artery bypass graft in 
1977.  In May 1983, the Veteran sustained a cerebrovascular 
accident.  He was later diagnosed with diabetes and chronic 
anxiety.  Renal failure was noted in 1993.  In October 1998, the 
Veteran was given a prescription for quinine by a VA physician 
for leg cramps.  At the time of admission to a VA hospital in 
February 1999, the Veteran was 76 years of age, with a 
longstanding history of coronary artery disease, two prior 
coronary artery bypass grafts, severe ischemic cardiomyopathy, 
clinical heart failure, diabetes, renal insufficiency, 
hypertension, peripheral vascular disease, a prior history of 
deep vein thrombosis, and chronic anxiety.  On admission, all his 
prior medications were continued, and an admission EKG study 
indicated a slow atrial flutter.  As was noted above, the Veteran 
was given his usual dose of quinine on the night of admission.  
Shortly thereafter, he began to experience chest pain, 
tachycardia, and a small myocardial infarction.  

The reviewer described the continuation of the Veteran's 
medications as within the scope of usual and reasonable practice 
for a surgical service.  Most reasonable surgical physicians 
would not recognize either that the Veteran exhibited an atrial 
flutter on his EKG, or that quinine is known to cause the 
ventricular response rate to increase in patients with an atrial 
flutter.  Nevertheless, the Veteran was given his usual quinine 
by VA medical care providers, resulting in an increase in his 
heart rate from 60 to 111 beats per minute.  This episode likely 
resulted in mild myocardial injury, the extent of which was 
"likely small," according to the reviewer.  In discussing 
whether this additional disability accelerated the Veteran's 
death in June 2001, the reviewer noted that the cause of death 
was sudden cardiac death with ventricular tachycardia.  The 
Veteran was at risk for such an incident even prior to his 
February 1999 hospitalization, due to the severity of his pre-
existing cardiomyopathy.  Additionally, the Veteran was not in 
clinically evident decompensated heart failure at the time of his 
death.  Thus, it was, in the opinion of the reviewer, less likely 
than not that the February 1999 hospitalization and 
administration of quinine accelerated the Veteran's death.  The 
examiner noted Veteran had several serious disorders prior to his 
admission to a VA hospital.  Additionally, the administration of 
quinine to the Veteran in February 1999 was reasonable, as a 
reasonable health-care provider who was not an expert in 
cardiovascular medicine, would not be expected to know that given 
the Veteran's medical history of severe coronary artery disease 
and diminished left ventricular ejection fraction, the use of 
this medication could result in the potential complication of 
tachycardia and myocardial ischemia.  

After considering the totality of the record, the Board finds the 
preponderance of the evidence to be against the award of DIC 
benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's 
death.  The Board concedes that according to the medical 
evidence, specifically the April 2010 VA medical opinion, the 
Veteran did sustain additional cardiovascular disability during 
his February 1999 hospitalization at a VA medical center, during 
which time he was given the medication quinine.  That same 
medical opinion, however, found this action was not the result of 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the Veteran medical care, as a reasonable health care 
provide who is not an expert would not recognize the risk to the 
Veteran in continuing his prior medications at the time of 
hospitalization.  As noted above, the Veteran had an existing 
prescription for quinine in effect at the time he was admitted to 
the hospital.  The Board notes further that prior clinical 
records indicate both that the Veteran had taken quinine in the 
past, and that he had not experienced chest pain or 
cardiovascular symptoms as a result.  Specifically, a June 1998 
VA clinical record indicates the Veteran had taken quinine 
without complications and had experienced some relief of his 
lower extremity cramps.  

The VA medical expert further found that although the Veteran 
sustained additional cardiovascular disability, in the form of a 
mild myocardial injury, upon receiving VA medical care in 
February 1999, this additional disability did not result in or 
accelerate his death.  Prior to his admission, he was already of 
advanced age, with a history of coronary artery disease, two 
prior coronary artery bypass grafts, severe ischemic 
cardiomyopathy, clinical heart failure, diabetes, renal 
insufficiency, hypertension, peripheral vascular disease, a prior 
history of deep vein thrombosis, and chronic anxiety.  Thus, the 
VA examiner found it less likely than not that any resulting 
myocardial injury incurred in 1999 accelerated death.  The Board 
further notes that the Veteran lived an additional two years 
following the February 1999 hospitalization.  In the absence of 
competent evidence to the contrary, the Board finds DIC benefits 
under 38 U.S.C.A. § 1151 for the cause of the Veteran's death are 
not warranted.  

In her written statements to the Board, the appellant contends 
the Veteran's cause of death was the result of improper 
medication administered by VA to the Veteran.  As a layperson, 
however, the appellant is not capable of making medical 
conclusions; thus, her statements regarding causation are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that lay statements may be competent to 
support a claim for VA compensation by supporting the occurrence 
of lay-observable events or the presence of disability or 
symptoms of disability subject to lay observation.  See Jandreau 
v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay 
evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous medical 
evidence).  However, cardiovascular disorders and the effects of 
medications are complex matters which require specialized 
training for a determination as to diagnosis and causation, and 
they are therefore not susceptible of lay opinions on etiology, 
and the appellant's statements therein cannot be accepted as 
competent medical evidence.  

In conclusion, the preponderance of the evidence is against the 
award of dependency and indemnity compensation (DIC) benefits 
under the provisions of 38 U.S.C.A. § 1151 for the cause of the 
Veteran's death, as the complications resulting from his February 
1999 VA hospitalization ultimately did not cause or accelerate 
his death.  As a preponderance of the evidence is against the 
award of DIC benefits under 38 U.S.C.A. § 1151, the benefit-of-
the-doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1991).  


ORDER

Entitlement to dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1151 for the cause of the Veteran's 
death is denied.  



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


